John I. Purtle, Justice, dissenting. I dissent primarily to point out the absurdity of Ark. Stat. Ann. § 19-718 (Repl. 1980). In my opinion the drafter of § 19-718 either slipped up or had an unusual sense of humor. Section 19-718 provides for the removal of a city director by first requiring that a petition demanding the election of a successor be signed by thirty-five percent of the number of ballots cast for all the candidates for directors at the preceding primary election. It seems to me that § 19-718 meant to require thirty-five percent of the voters at the last primary election to sign a petition before a recall election could be held because thirty-five percent of the total number of ballots cast might be impossible. For example, if a city had one thousand voters and they all voted for five different positions in the last election, the total votes cast would be 5,000. Thirty-five percent would equal 1,750 signatures. Under such circumstances it would be impossible for a recall petition to succeed. In the present case the § 19-718 petition requirement is not impossible, but it does require more signatures on the recall petition than there were voters in the preceding election. The highest total of votes in the city directors race was 8,571 for position two. This constituted the greatest number of voters in the entire election. The total number of ballots cast in the entire election for position one, two, and three was 24,624. Thirty-five percent of the total votes equals 8,616, which is forty-five more votes than the total electors voting in the election and at least 3,400 more votes than was received by either of the city directors. This is a clear demonstration that the requirement that signatures for a recall vote shall equal at least thirty-five percent of the total votes cast in the city director’s election is arbitrary, capricious, and not consistent with a democratic form of government. The statute discourages and even prevents the citizens from exercising their rights to control their government. In my opinion the General Assembly should correct this obvious inequity of the law. Thirty-five percent of the highest votes cast in the previous election for any one position for the board of directors, as is required in Ark. Stat. Ann. § 19-717 (Repl. 1980) to initiate a petition to refer an ordinance to a popular vote, is a more reasonable and just requirement.